United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 26, 2013      Decided January 3, 2014

                       No. 12-5363

           ELECTRONIC FRONTIER FOUNDATION,
                      APPELLANT

                             v.

         UNITED STATES DEPARTMENT OF JUSTICE,
                      APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:11-cv-00939)


    Mark Rumold argued the cause for appellant. With him on
the briefs was David L. Sobel.

   Melanie Sloan and Anne L. Weismann were on the brief for
amici curiae Citizens for Responsibility and Ethics in
Washington, et al. in support of appellant.

   Daniel Tenny, Attorney, U.S. Department of Justice,
argued the cause for appellee. With him on the brief were
Stuart F. Delery, Acting Assistant Attorney General, Ronald
C. Machen Jr., U.S. Attorney, and Michael S. Raab, Attorney,
U.S. Department of Justice.
                               2

   Before: SRINIVASAN, Circuit Judge, and EDWARDS and
SENTELLE, Senior Circuit Judges.

     Opinion for the Court filed by Senior Circuit Judge
EDWARDS.

    EDWARDS, Senior Circuit Judge: Electronic Frontier
Foundation (“EFF”) appeals the District Court’s denial of its
request under the Freedom of Information Act (“FOIA”),
5 U.S.C. § 552 et seq., for disclosure of a legal opinion (the
“OLC Opinion”) prepared for the Federal Bureau of
Investigation (the “FBI”) by the Office of Legal Counsel
(“OLC”) in the Department of Justice. Elec. Frontier Found. v.
Dep’t of Justice, 892 F. Supp. 2d 95 (D.D.C. 2012). The
District Court held that the OLC Opinion, in its entirety, is
exempt from FOIA disclosure for two reasons. First, the
District Court held that the OLC Opinion is covered by the
“deliberative process privilege” in FOIA Exemption 5, which
“covers      ‘documents     reflecting    advisory    opinions,
recommendations and deliberations comprising part of a
process by which governmental decisions and policies are
formulated.’” Dep’t of Interior v. Klamath Water Users
Protective Ass’n, 532 U.S. 1, 8 (2001) (quoting NLRB v. Sears,
Roebuck & Co., 421 U.S. 132, 150 (1975)); 5 U.S.C.
§ 552(b)(5). Second, the District Court concluded that portions
of the OLC Opinion are exempt from disclosure under FOIA
Exemption 1 because they are “specifically authorized under
criteria established by an Executive order to be kept secret in
the interest of national defense or foreign policy” and “are in
fact properly classified pursuant to such Executive order.”
Elec. Frontier Found., 982 F. Supp. 2d at 91-101 (citing 5
U.S.C. § 552(b)(1)).

   EFF contests the District Court’s holding that the OLC
Opinion is covered by the deliberative process privilege. Br. of
Appellant at 19-34. EFF argues further that, even if the OLC
Opinion might have been covered by the deliberative process
                                3

privilege, the FBI waived the privilege by relying on the OLC
Opinion in dealings with Congress and the Office of the
Inspector General (the “OIG”). Id. at 34-37. Finally, EFF
claims that the District Court erred in failing to require the
agency “to specify in detail which portions of the document are
disclosable and which are allegedly exempt” under
Exemption 1. Id. at 46 (quoting Kimberlin v. Dep’t of Justice,
139 F.3d 944, 950 (D.C. Cir. 1998)), and that it also “erred by
failing to determine whether there was unclassified, factual
information . . . that was ‘reasonably segregable’ from the
[OLC] Opinion’s other content.” Id. at 50 (quoting 5 U.S.C.
§ 552(b)).

    On the record before us, we hold that the OLC Opinion,
which was requested by the FBI in response to the OIG’s
investigation into its information-gathering techniques, is an
“advisory opinion[], recommendation[] and deliberation[]
comprising part of a process by which governmental decisions
and policies are formulated,” and is therefore covered by the
deliberative process privilege. Klamath Water Users, 532 U.S.
at 8 (quotation omitted). We also hold that the FBI did not
“adopt” the OLC Opinion and thereby waive the deliberative
process privilege. The OIG mentioned the OLC Opinion in its
report, and a congressional committee inquired about the OLC
Opinion, but the FBI never itself adopted the OLC Opinion’s
reasoning as its own. Finally, because the entire OLC Opinion
is exempt from disclosure under the deliberative process
privilege, we need not decide whether particular sections were
properly withheld as classified, or whether some material is
reasonably segregable from the material properly withheld.

                      I.    BACKGROUND

A. Statutory Framework

    FOIA requires government agencies to make available
“final opinions . . . as well as orders,” “statements of policy and
                                4

interpretations which have been adopted by the agency,” and
“administrative staff manuals and instructions . . . that affect a
member of the public.” 5 U.S.C. § 552(a)(2). FOIA
exemptions allow agencies to withhold information from
disclosure if it has been properly classified under criteria
established by Executive order “to be kept secret in the interest
of national defense or foreign policy,” id. § 552(b)(1)
(Exemption 1), and “inter-agency or intra-agency
memorandums or letters which would not be available by law
to a party other than an agency in litigation with the agency,”
id. § 552(b)(5) (Exemption 5). Exemption 5 covers material
that would be protected from disclosure in litigation under one
of the recognized evidentiary or discovery privileges, such as
the attorney-client privilege. Pub. Citizen, Inc. v. Office of
Mgmt. & Budget, 598 F.3d 865, 874 (D.C. Cir. 2010) (citing
Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854,
862 (D.C. Cir. 1980)). The deliberative process privilege is one
of the litigation privileges incorporated into Exemption 5. It
allows an agency to withhold “all papers which reflect the
agency’s group thinking in the process of working out its
policy and determining what its law shall be.” Sears, 421 U.S.
at 153 (quotations omitted).

B. Procedural History

     Several statutes permit the FBI to use “national security
letters” to subpoena telephone and financial records that it
certifies are connected to an authorized national security
investigation. See Br. for Appellee at 4 (citing 12 U.S.C.
§ 3414(a)(5)(A); 18 U.S.C. § 2709; 15 U.S.C. § 1681u(a)-(b);
50 U.S.C. § 436(a)(1) (transferred to 50 U.S.C. § 3162)). The
USA Patriot Improvement and Reauthorization Act of 2005
directed the OIG to audit the “effectiveness and use, including
any improper or illegal use,” of these national security letters.
Pub. L. No. 109-177, § 119, 120 Stat. 192 (2006). The OIG’s
initial report found that the FBI had issued “exigent letters” to
request records from telephone companies in cases in which
                                5

FBI officials had not certified that the records were part of an
authorized national security investigation, as required for a
bona fide national security letter. U.S. DEP’T OF JUSTICE,
OFFICE OF THE INSPECTOR GENERAL, A REVIEW OF THE
FEDERAL BUREAU OF INVESTIGATION’S USE OF NATIONAL
SECURITY         LETTERS          92        (March       2007),
http://www.justice.gov/oig/special/s0703b/final.pdf.

    Following these findings, the OIG conducted a second
investigation into the FBI’s use of exigent letters for requesting
telephone records. DEP’T OF JUSTICE, OFFICE OF THE
INSPECTOR GENERAL, A REVIEW OF THE FEDERAL BUREAU OF
INVESTIGATION’S USE OF EXIGENT LETTERS AND OTHER
INFORMAL REQUESTS FOR TELEPHONE RECORDS (January
2010)                                                       (“OIG
Report”), www.justice.gov/oig/special/s1001r.pdf, reprinted
in part in Joint Appendix (“J.A.”) 46. The OIG provided the
FBI with a draft of this report. Valerie Caproni, General
Counsel of the FBI, then sought legal advice from OLC about
the investigative tactics at issue. Decl. of Paul P. Colborn,
Special Counsel in the Office of Legal Counsel at 4-5,
reprinted in J.A. 21-22 (“Colborn Decl.”).

   The OIG Report, which has been publicly disclosed,
explains that:

    [A]fter reviewing a draft of the OIG report the FBI asked
    the Office of Legal Counsel (OLC) for a legal opinion on
    this issue. . . . [T]he OLC agreed with the FBI that under
    certain circumstances [redacted authority] allows the FBI
    to ask for and obtain these records on a voluntary basis
    from the providers, without legal process or a qualifying
    emergency. . . . [T]he FBI acknowledged in its July 2009
    comments to a draft of this report that it had never
    considered or relied upon [redacted authority] when it
    obtained any of the telephone records at issue in this
    report. Moreover it cannot be known at this point whether
                               6

    any provider would have divulged such records based on
    [redacted authority] alone, and without the FBI’s
    representation that a[] [national security letter] or other
    compulsory legal process would be served.

OIG Report at 264-65, reprinted in J.A. 48-49. The OIG
Report concluded that “the potential use of [redacted authority]
by the FBI has important policy implications” and “creates a
significant gap in FBI accountability and oversight that should
be examined closely by the FBI, the Department, and
Congress.” Id. at 268, reprinted in J.A. 52. However, the OIG
Report also acknowledged that “[t]he FBI has stated that it
does not intend to rely on [redacted authority].” Id. at 265
n.283, reprinted in J.A. 49.

    On April 14, 2010, the House Subcommittee on the
Constitution, Civil Rights, and Civil Liberties held a hearing
concerning the OIG Report. As relevant to the OLC Opinion,
FBI General Counsel Caproni testified:

    The OIG’s 2010 report discusses a January 8, 2010
    opinion issued by [OLC], which concluded that [the
    Electronic Communications Privacy Act] does not forbid
    electronic communications service providers, in certain
    circumstances, from disclosing certain call detail records
    to the FBI on a voluntary basis without legal process or a
    qualifying emergency. Many members of Congress have
    asked questions about this OLC opinion, which is
    classified. It is my understanding that it has been shared
    with our oversight committees, including this Committee,
    at the appropriate security level. Because of the classified
    nature of the OLC opinion, I cannot address it in this
    forum, but am available to discuss it in a secure setting. I
    can, however, state that the OLC opinion did not in any
    way factor into the FBI’s flawed practice of using exigent
    letters between 2003 and 2006 nor did it affect in any way
    the records-retention decisions made by the FBI as part of
                              7

    the reconciliation project discussed above.

The Report of the Dep’t of Justice, OIG, Concerning the FBI’s
use of Exigent Letters and Other Informal Requests for
Telephone Records: Hearing Before the Subcomm. on the
Constitution of the H. Comm. on the Judiciary, 111th Cong.
(April 14, 2010) at 10, reprinted in J.A. 60, 70 (Statement of
Valerie E. Caproni, General Counsel, FBI) (“Caproni
Testimony”).

    On February 15, 2011, EFF submitted a FOIA request for
the OLC Opinion. Relying on FOIA Exemptions 1 and 5, the
Department of Justice denied EFF’s request because the OLC
Opinion contains classified information and is covered by the
deliberative process privilege. Letter from Paul P. Colborn,
Special Counsel in OLC, to David L. Sobel (Feb. 25, 2011),
reprinted in J.A. 30. EFF filed suit in District Court seeking
disclosure of the OLC Opinion. The Department of Justice
submitted two affidavits in support of its motion for summary
judgment: Paul Colborn, Special Counsel in OLC, declared
that the OLC Opinion is “pre-decisional and deliberative” in
nature, and “disclosure . . . would undermine the deliberative
processes of the government and chill the candid and frank
communications necessary for effective decision-making.”
Colborn Decl. at 6, reprinted in J.A. 23. Colborn further
declared that the OLC Opinion is also exempt from disclosure
insofar as it contains “content derived from confidential and
classified communications made by the FBI to OLC.” Id. at 5,
reprinted in J.A. 22.

    David Hardy, Section Chief of the Record/Information
Dissemination Section, Records Management Division, of the
FBI, declared that portions of the OLC Opinion were properly
classified because “unauthorized disclosure of this information
‘reasonably could be expected to cause serious damage to the
national security.’” Corrected Decl. of David M. Hardy at 5,
reprinted in J.A. 33-44, 37 (quoting Exec. Order No. 13,526,
                               8

Classified National Security Information, § 1.1(a), 75 Fed.
Reg. 707 (Dec. 29, 2009)). Hardy explained that the
information contained in the OLC Opinion is “highly specific
in nature and known to very few individuals,” it describes
intelligence gathering techniques that the FBI presently uses,
and disclosure “would allow hostile entities to discover the
current methods and activities used and . . . then develop
countermeasures which could severely disrupt the FBI’s
intelligence-gathering capabilities.” Id. at 9, reprinted in J.A.
41.

    The District Court concluded that the OLC Opinion is
covered by the deliberative process privilege because it
“contains inter-agency material that was generated as a
continuous process of agency decision-making, namely how to
respond to the OIG’s critique of the FBI’s
information-gathering methods.” 892 F. Supp. 2d at 103. The
District Court declined to rule on whether attorney-client
privilege also exempts the OLC Opinion from disclosure
because the deliberative process privilege applies to all
portions of the document that would be subject to the
attorney-client privilege. Id. The District Court noted that the
Department of Justice is “asserting Exemption 1 only as to
certain paragraphs of the OLC Opinion which have been
marked as classified in accordance with the classification
markings included in the FBI’s two letters to OLC requesting
legal advice,” and it found the Department of Justice’s
declarations sufficiently specific “to identify the records
referenced and understand the basic reasoning behind the
claimed exemptions.” Id. at 101 (quoting Morley v. CIA, 508
F.3d 1108, 1123 (D.C. Cir. 2007)). The District Court
concluded that “no portion of the OLC Opinion is reasonably
segregable and releasable” because “the entirety of the OLC
Opinion was withheld under Exemption 5, leaving nothing
significant that could be disclosed in redacted format.” Id. at
104.
                               9

                       II.   ANALYSIS

A. Standard of Review

    We review decisions granting summary judgment in FOIA
cases de novo. Sussman v. U.S. Marshals Serv., 494 F.3d 1106,
1111-12 (D.C. Cir. 2007). The agency bears the burden of
showing that a claimed exemption applies. Pub. Citizen, 598
F.3d at 869 (citing Loving v. Dep’t of Def., 550 F.3d 32, 37
(D.C. Cir. 2008)). Summary judgment is warranted when the
agency’s affidavits “describe the justifications for
nondisclosure with reasonably specific detail, demonstrate that
the information withheld logically falls within the claimed
exemption, and are not controverted by either contrary
evidence in the record nor by evidence of agency bad faith.”
Miller v. Casey, 730 F.2d 773, 776 (D.C. Cir. 1984)
(quotations omitted); Larson v. Dep’t of State, 565 F.3d 857,
862 (D.C. Cir. 2009) (“Ultimately, an agency’s justification for
invoking a FOIA exemption is sufficient if it appears logical or
plausible.” (quotations omitted)).

B. Deliberative Process Privilege

    The deliberative process privilege protects agencies from
being “forced to operate in a fishbowl.” EPA v. Mink, 410 U.S.
73, 87 (1973) (quotations omitted). And it applies when
“production of the contested document would be injurious to
the consultative functions of government that the privilege of
nondisclosure protects.” Id. (quotations omitted). The privilege
“calls for disclosure of all opinions and interpretations which
embody the agency’s effective law and policy, and the
withholding of all papers which reflect the agency’s group
thinking in the process of working out its policy and
determining what its law shall be.” Sears, 421 U.S. at 153
(quotations omitted). The privilege is limited to documents
that are “predecisional” and “deliberative,” meaning “they
‘reflect[] advisory opinions, recommendations, and
                               10

deliberations comprising part of a process by which
governmental decisions and policies are formulated, [or] the
personal opinions of the writer prior to the agency’s adoption
of a policy.’” Pub. Citizen, 598 F.3d at 875 (quoting Taxation
With Representation Fund v. IRS, 646 F.2d 666, 677 (D.C. Cir.
1981)).

    Importantly, the Supreme Court’s decision in Sears
explained that, under FOIA, agencies must disclose their
“working law,” i.e. the “reasons which [supplied] the basis for
an agency policy actually adopted.” 421 U.S. at 152-53. In
other words, an agency is not permitted to develop “a body of
‘secret law,’ used by it in the discharge of its regulatory duties
and in its dealings with the public, but hidden behind a veil of
privilege because it is not designated as ‘formal,’ ‘binding,’ or
‘final.’” Schlefer v. United States, 702 F.2d 233, 244 (D.C. Cir.
1983) (quoting Coastal States, 617 F.2d at 867). Therefore, an
agency must disclose “binding agency opinions and
interpretations” that the agency “actually applies in cases
before it.” Id. (quoting Sterling Drug Inc. v. FTC, 450 F.2d
698, 708 (D.C. Cir. 1971)).

    In Sterling Drug, we required disclosure of memoranda
prepared by the Federal Trade Commission to the extent that
they contained “orders and interpretations” that the
Commission actually applied in a particular acquisition case.
450 F.2d at 708. We explained that the deliberative process
privilege’s policy “of promoting the free flow of ideas within
the agency does not apply here, for private transmittals of
binding agency opinions and interpretations should not be
encouraged.” Id. In Coastal States, we followed this principle
to hold that memoranda from regional counsel to auditors in
field offices must be disclosed because the memoranda
“represent[ed] interpretations of established policy on which
the agency relies in discharging its regulatory responsibilities.”
617 F.2d at 869. Such interpretations “are not the ideas and
theories which go into the making of the law, they are the law
                              11

itself, and as such should be made available to the public.” Id.
at 868 (quoting Sterling Drug, 450 F.2d at 708); accord
Schlefer, 702 F.2d at 244 (holding that the privilege does not
extend to opinions of the Chief Counsel of the Maritime
Administration interpreting statutes the agency administers
because they “are authoritative Agency decisions in the cases
to which they are addressed and . . . also guide subsequent
Agency rulings”).

    The same principle applied in Tax Analysts v. IRS, 117
F.3d 607 (D.C. Cir. 1997) (Tax Analysts I), where we held that
the privilege did not cover advice memoranda from the Office
of the Chief Counsel to field personnel providing legal
guidance with respect to the situations of specific tax payers.
Id. at 609, 618. We explained that the “structure and purposes”
of the system of issuing advisory memoranda to field
personnel “reveal that the national office, in issuing these
memoranda, is attempting to develop a body of coherent,
consistent interpretations of federal tax laws nationwide.” Id.
at 617. Hence, even though the memoranda are “nominally
non-binding,” they are “considered statements of the agency’s
legal position.” Id. Reaching the same conclusion with respect
to similar advice memoranda in Tax Analysts v. IRS, 294 F.3d
71 (D.C. Cir. 2002) (Tax Analysts II), we noted that the
memoranda used language such as “[i]t is the position of the
Treasury Department that . . .” and “[w]e conclude.” Id. at 81.
We explained that the “tone of these [memoranda] indicates
that they ‘simply explain and apply established policy.’” Id.
(quoting Coastal States, 617 F.2d at 869).

    In Public Citizen, we found that the deliberative process
privilege did not cover Office of Management and Budget
(“OMB”) memoranda describing which agencies were
permitted, by statute or by prior OMB practice, to submit their
budgetary materials to Congress without first clearing them
with OMB. 598 F.3d at 868. We found that these documents
“determine OMB’s interaction with outsiders” and had
                                12

“real-world effects on the behavior of . . . agencies,” id. at 872;
the documents thus “reflect[ed] OMB’s formal or informal
policy” and “fit comfortably within the working law
framework,” id. at 875.

    None of the foregoing authorities is dispositive here,
however, because OLC did not have the authority to establish
the “working law” of the FBI. OLC therefore did not “explain
and apply established policy.” Tax Analysts II, 294 F.3d at 81
(quoting Coastal States, 617 F.2d at 869). The OLC Opinion
instead amounts to advice offered by OLC for consideration by
officials of the FBI. Such a memorandum is not the law of an
agency unless the agency adopts it. See Part C. infra.

    The authorities that control the disposition of this case are
the decisions holding that the deliberative process privilege
does cover legal memoranda that concern the advisability of a
particular policy, but do not authoritatively state or determine
the agency’s policy. For example, we have held exempt from
disclosure memoranda containing legal advice from the Legal
Adviser to the Secretary of State “concerning United States
policy on issues involving” affairs in the Middle East. Brinton
v. Dep’t of State, 636 F.2d 600, 602 (D.C. Cir. 1980). The court
explained that “[t]here can be no doubt that such legal advice,
given in the form of intra-agency memoranda prior to any
agency decision on the issues involved, fits exactly within the
deliberative process rationale for Exemption 5.” Id. at 604. The
Legal Adviser’s “role is to give advice to those in the State
Department who do make the policy decisions,” and, thus, the
“flow of advisory material is exactly opposite of the paradigm
of ‘final opinions,’ which typically flow from a superior with
policy-making authority to a subordinate who carries out the
policy.” Id. at 605 (citation omitted). In Murphy v. Dep’t of
Army, 613 F.2d 1151, 1154 (1979), this court held that the
privilege covers a memorandum from the Army General
Counsel to Assistant Secretary providing advice on whether to
enter a contract, because “[t]he Assistant Secretary who had
                               13

decision-making power . . . sought advice from the general
counsel . . . on the legal questions raised.” (citations omitted)
(emphasis added).

    EFF argues that the OLC Opinion constituted the “working
law” of the FBI because it “constituted ‘guidance’ used by [the
agency] in [its] dealings with the public.” Br. of Appellant at
29 (quoting Coastal States, 617 F.2d at 869). The Government
counters that the FBI’s “[c]onsultation with legal advisers at
the Department of Justice constitutes precisely the sort of
‘give-and-take of the consultative process’ that the deliberative
process privilege was designed to protect.” Br. for Appellee at
15 (quotations omitted). According to the Government, OLC’s
Opinion is not the FBI’s “final decision about how, if at all, to
alter its investigatory techniques,” because “th[is] decision was
the FBI’s to make after consulting with OLC and any other
parts of the government it chose to involve in its policy-making
process.” Id. (quotations omitted).

    Because OLC cannot speak authoritatively on the FBI’s
policy, the OLC Opinion differs from memoranda we have
found to constitute the “working law” of an agency. In each of
these cases, to avoid the development of “secret law,” the
agency was required to disclose a document that represented a
conclusive or authoritative statement of its policy, usually a
higher authority instructing a subordinate on how the agency’s
general policy applies to a particular case, or a document that
determined policy or applied established policy. In contrast,
the OLC Opinion is more similar to the advice from the Legal
Adviser to the Secretary of State pertaining to policy in the
Middle East in Brinton, or the advice from the Army’s General
Counsel pertaining to the advisability of a certain contract in
Murphy. OLC is not authorized to make decisions about the
FBI’s investigative policy, so the OLC Opinion cannot be an
authoritative statement of the agency’s policy. See Colborn
Decl. at 1-2, reprinted in J.A. 18-19 (“OLC does not purport,
and in fact lacks authority, to make policy decisions. OLC’s
                                14

legal advice and analysis may inform the decisionmaking of
Executive Branch officials on matters of policy, but OLC’s
legal advice is not itself dispositive as to any policy adopted.”).

    EFF argues that the OLC Opinion must be “working law”
because it is controlling (insofar as agencies customarily
follow OLC advice that they request), precedential, and can be
withdrawn. Br. of Appellant at 22-24, 30-34. That the OLC
Opinion bears these indicia of a binding legal decision does not
overcome the fact that OLC does not speak with authority on
the FBI’s policy; therefore, the OLC Opinion could not be the
“working law” of the FBI unless the FBI “adopted” what OLC
offered. In Brinton, we rejected the appellant’s claim that
memoranda must be released because they constituted the
“final opinions” of the Department of State. We explained that
while the privilege does not protect final decisions or
authoritative statements on agency policy, the “final opinions”
of the Department of State’s Legal Adviser, “who has no
authority to make final decisions concerning United States
policy in the Middle East,” are not final decisions of the
Department of State. 636 F.2d at 605. The same is true of the
OLC Opinion in this case.

     Even if the OLC Opinion describes the legal parameters of
what the FBI is permitted to do, it does not state or determine
the FBI’s policy. The FBI was free to decline to adopt the
investigative tactics deemed legally permissible in the OLC
Opinion. Indeed, the OIG’s report acknowledged that the FBI
had “declined, for the time being, to rely on the authority
discussed in the OLC Opinion.” Br. for Appellee at 15-16
(citing OIG Report at 265 n.283, reprinted in J.A. 49). The
OLC Opinion does not provide an authoritative statement of
the FBI’s policy. It merely examines policy options available
to the FBI. Therefore, the OLC Opinion is not the “working
law” of the FBI.

    On this record, we hold that the OLC Opinion reflects
                               15

precisely the sort of “advisory opinion . . . comprising part of a
process by which governmental decisions and policies are
formulated” that is covered by the deliberative process
privilege. Pub. Citizen, 598 F.3d at 875 (quotations omitted);
accord Brennan Ctr. for Justice at New York Univ. Sch. of Law
v. U.S. Dep’t of Justice, 697 F.3d 184, 203 (2d Cir. 2012)
(“The [OLC] Memorandum does not constitute working law,
or the agency’s effective law and policy.” (quotations
omitted)); Nat’l Council of La Raza v. Dep’t of Justice, 411
F.3d 350, 356 n.4 (2d Cir. 2005) (presuming OLC
memorandum satisfies requirements of deliberative process
privilege).

C. Waiver by Public Adoption or Reliance

    In Sears, the Court explained that Exemption 5 does not
apply “if an agency chooses expressly to adopt or incorporate
by reference” a memorandum that would have otherwise been
protected by the privilege. 421 U.S. at 161 (“[W]hen adopted,
the reasoning becomes that of the agency and becomes its
responsibility to defend.”). The same day Sears was decided,
the Court also held in Renegotiation Bd. v. Grumman Aircraft
Eng’g Corp., that the “adoption” exception to Exemption 5 did
not apply to reports addressing whether government
contractors were required to refund excessive profits under
their contracts, even though the agency’s decision agreed with
the reports’ conclusion. The decision clarified that in order for
the exception to apply, it must be evident that “the reasoning in
the report is adopted by the [agency] as its reasoning, even
when [the agency’s decision] agrees with the conclusion of a
report.” 421 U.S. 168, 184 (1975).

    We have thus recognized that “the Court has refused to
equate reference to a report’s conclusions with adoption of its
reasoning, and it is the latter that destroys the privilege.”
Access Reports v. Dep’t of Justice, 926 F.2d 1192, 1197 (D.C.
Cir. 1991) (a department head’s “confused statement” in
                               16

testimony before a Senate committee that might be read as a
reference to the privileged document “fell far short of the
express adoption required by Sears”); Common Cause v. IRS,
646 F.2d 656, 660 (D.C. Cir. 1981) (“[C]asual allusion in a
post-decisional document to subject matter discussed in some
pre-decisional, intra-agency memoranda is not the express
adoption or incorporation by reference which . . . would
remove the protection of Exemption 5.”). These decisions
stand in contrast to Afshar v. Dep’t of State, 702 F.2d 1125,
1140 (D.C. Cir. 1983), where the court held that when
“predecisional recommendations . . . are expressly adopted in
[a] final, nonexempt memorandum, . . . ‘the reasoning becomes
that of the agency and becomes its responsibility to defend.’”
Id. at 1142 (quoting Sears, 421 U.S. at 161) (emphasis in
Sears). In this case, EFF cannot point to any evidence
supporting its claim that the FBI expressly adopted the OLC
Opinion as its reasoning.

    EFF argues that the FBI “adopted” the OLC Opinion by
“approving[] public references in non-privileged agency
documents (like the OIG report) and reliance in congressional
testimony.” Br. of Appellant at 36. EFF relies on two decisions
in which the Second Circuit held that an agency waived the
privilege by referencing an OLC memorandum in its dealings
with the public. Id. (citing Brennan Ctr., 697 F.3d at 204; La
Raza, 411 F.3d at 357). But these cases are inapposite because,
in each one, the agency itself publicly invoked the reasoning of
the OLC memorandum to justify its new position.

    In La Raza, the court found that the “Attorney General and
his high-level staff made a practice of using the OLC
Memorandum to justify and explain the Department [of
Justice]’s policy and to assure the public and the very state and
local government officials who would be asked to implement
the new policy that the policy was legally sound.” 411 F.3d at
358. In Brennan Center, a U.S. Agency for International
Development guidance document referenced an OLC Opinion
                              17

as a basis for exempting U.S. non-governmental organizations
from a requirement to pledge to oppose sex trafficking in order
to receive aid. 697 F.3d at 191. And when the agency changed
this policy, a director explained during Congressional hearings
that OLC had changed its position, and he was “simply
following . . . the advice” of OLC. Id. at 192 (quotations
omitted).

    This case differs from the cases cited by EFF because the
public references to the OLC Opinion did not come from the
FBI itself. Rather, the public references originated from the
OIG and Congress. The OIG mentioned the OLC Opinion in
its Report and Caproni was asked about it by members of
Congress. However, the FBI never itself publicly invoked or
relied upon the contents of the OLC Opinion. Grumman
explained that the adoption exception only applies if “the
reasoning in the [privileged document] is adopted by the
[agency] as its reasoning.” 421 U.S. at 184 (emphasis added).
The OIG’s references to the OLC Opinion do not establish that
the FBI adopted the OLC Opinion as its own reasoning. Nor
does Caproni’s response to inquiries from members of
Congress establish that the FBI adopted the OLC Opinion’s
reasoning as its own. Colborn explained that the OLC Opinion
“has not been made public, and to the extent that it has been
shared with others in the Government, these individuals would
. . . only have been persons with an appropriate security
clearance and a need to know—that is, individuals whose job
responsibilities related to national security.” Colborn Decl. at
6, reprinted in J.A. 23. Colborn made it clear that anyone who
viewed the OLC Opinion “would have understood the need for
confidentiality.” Id.

   When Caproni mentioned the OLC Opinion during
congressional hearings, she noted that “[m]any members of
Congress have asked questions about this OLC opinion.”
Caproni Testimony at 10, reprinted in J.A. 70. In other words,
Caproni referenced the OLC Opinion in response to inquiries,
                               18

rather than affirmatively raising it to justify the FBI’s policy.
Caproni’s testimony thus differs from the communications in
Afshar, the congressional testimony in Brennan Center, and
the statements in La Raza. In Afshar, the court found that the
disputed memoranda in that case were predecisional when
written, but the recommendations that they contained were not
protected by the deliberative process privilege once they were
“expressly adopted as the basis for agency action.” 702 F.2d at
1140. In Brennan Center, a director of the agency explained
that he changed positions “following” advice of OLC, and
described that advice. 697 F.3d at 192. In La Raza, the District
Court found that the Department of Justice had, “through the
public statements of its representatives, incorporated the OLC
Memorandum into Department policy.” 411 F.3d at 355. In
contrast, Caproni never claimed that the FBI’s investigative
tactics were justified by the OLC Opinion. To the contrary, she
actually disavowed reliance on the OLC Opinion, stating that it
“did not in any way factor into the FBI’s flawed practice of
using exigent letters between 2003 and 2006 nor did it affect in
any way the records-retention decisions made by the FBI as
part of the reconciliation project.” Caproni Testimony at 10,
reprinted in J.A. 70. Far from publicly using the OLC Opinion
to justify the FBI’s position, Caproni’s testimony indicates that
the OLC Opinion did not determine the FBI’s actions or
policy.

D. Segregability

    It is undisputed that under FOIA non-exempt information
that is “reasonably segregable” from exempt information must
be disclosed. 5 U.S.C. § 552(b). EFF contends that the District
Court “erred by failing to determine whether there was
unclassified, factual information within the OLC Opinion that
was ‘reasonably segregable’ from the Opinion’s other
content.” Br. for Appellant at 50. We disagree. In a section
entitled “Segregability,” the District Court specifically held
that “the Department has sufficiently established that no
                               19

portion of the OLC Opinion is reasonably segregable and
releasable.” 892 F. Supp. 2d at 104. This holding is supported
by the record. See Colborn Decl. at 5-7, reprinted in J.A.
22-24.

    In pressing its claim for segregability, EFF relies on Loving
v. Dep’t of Defense for the proposition that “the deliberative
process privilege does not protect documents in their entirety;
if the government can segregate and disclose non-privileged
factual information within a document, it must.” 550 F.3d 32,
38 (D.C. Cir. 2008) (citing Army Times Publ’g Co. v. Dep’t of
Air Force, 998 F.2d 1067, 1071 (D.C. Cir. 1993)). In response,
the Government points out that:

    The OLC declarant explained that “[t]hose portions of the
    Opinion that are marked unclassified reflect other
    confidential factual as well as confidential legal
    communications provided by the FBI to OLC for the
    purpose of obtaining legal advice.” This statement
    confirms that the entire document reflects the full and
    frank exchange of ideas between the FBI and OLC, and
    that revealing portions of the document would reveal the
    substance of those privileged communications.

Br. for Appellee at 40 (quoting Colborn Decl. at 5-6, reprinted
in J.A. 22-23 (emphasis added)).

    We agree with the Government that EFF has “ignor[ed] the
context in which factual statements were made [in asserting]
that ‘factual material cannot generally be withheld under the
deliberative process privilege.’” Id. (quoting Br. for Appellant
at 51). In other words, because context matters, the proposition
advanced by EFF is not inviolate. This point was made clear by
the en banc court in Wolfe v. Dep’t of Health and Human Serv.,
839 F.2d 768 (D.C. Cir. 1988). In Wolfe, we explained that

    [i]n some circumstances, even material that could be
                              20

    characterized as “factual” would so expose the
    deliberative process that it must be covered by the
    privilege. We know of no case in which a court has used
    the fact/opinion distinction to support disclosure of facts
    about the inner workings of the deliberative process itself.

Id. at 774 (citation omitted); accord In re Sealed Case, 121
F.3d 729, 737 (D.C. Cir. 1997) (“The deliberative process
privilege does not shield . . . material that is purely factual,
unless the material is so inextricably intertwined with the
deliberative sections of documents that its disclosure would
inevitably reveal the government's deliberations.”).

    Based on the declarations provided by the Government, the
District Court correctly concluded that “the unclassified
portions of the OLC Opinion could not be released without
harming the deliberative processes of the government by
chilling the candid and frank communications necessary for
effective governmental decision-making.” 892 F. Supp. 2d at
104 (citation, quotations, and alterations omitted). The
reasoning in Wolfe is thus controlling here.

E. Exemption 1

    Because we find that the entire OLC Opinion is exempt
from disclosure under the deliberative process privilege, there
is no need for this court to determine whether certain portions
of the OLC Opinion were properly withheld as classified under
Exemption 1.

                     III.   CONCLUSION

   For the foregoing reasons, we affirm the judgment of the
District Court.